Title: To Alexander Hamilton from George Washington, 12 November 1798
From: Washington, George
To: Hamilton, Alexander



Philadelphia, Novr. 12th. 1798
Sir,

Herewith you will be furnished with the Copy of a letter from the Secretary of War to me, suggesting many very important matters for consideration, and to be reported on.

It is my desire, that you will bestow serious and close attention on them, and be prepared to offer your opinion on each head, when called upon.
I also propose, for your consideration and opinion, a number of queries which had been noted by me, previous to the receipt of the Secretary’s letter (now enclosed). In stating these, I had endeavoured to avoid, and make them additional to, the objects which the Secretary of War, in a letter to me, dated the 16th ultimo, informed me would be subjects for my consideration. I find, however, that several of them, in substance, are contained in his last letter. But as they were digested previous thereto, and written, I shall, to save copying, lay them before you as they are, without expunging those parts which now appear in the Secretary’s Statement.
With very great esteem & regard,   I am, Sir,   Your most Obedt. Servt.

Go: Washington
Major General Hamilton.

